

116 SRES 93 ATS: Expressing support for the designation of March 2, 2019, as “Gold Star Families Remembrance Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 93IN THE SENATE OF THE UNITED STATESMarch 5, 2019Mr. Cotton (for himself, Mr. Jones, Mr. Manchin, and Ms. McSally) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of March 2, 2019, as Gold Star Families Remembrance Day.
	
 Whereas March 2, 2019, marks the 90th anniversary of President Calvin Coolidge signing an Act of Congress that approved and funded the first Gold Star pilgrimage to enable Gold Star mothers and widows to travel to the gravesites of their loved ones who died during World War I;
 Whereas the members and veterans of the Armed Forces bear the burden of protecting the freedom of the people of the United States; and
 Whereas the sacrifices of the families of the fallen members and veterans of the Armed Forces should never be forgotten: Now, therefore, be it
	
 That the Senate— (1)supports the designation of March 2, 2019, as Gold Star Families Remembrance Day;
 (2)honors and recognizes the sacrifices made by the families of veterans and members of the Armed Forces who gave their lives to defend freedom and protect the United States; and
 (3)encourages the people of the United States to observe Gold Star Families Remembrance Day— (A)by performing acts of service and good will in their communities; and
 (B)by celebrating the lives of those who have made the ultimate sacrifice so that others could continue to enjoy life, liberty, and the pursuit of happiness.